Citation Nr: 0608016	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  02-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gouty arthritis.

2.  Entitlement to service connection for osteoarthritis.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).

In the veteran's application for VA benefits received in May 
2000, he requested service connection for "[k]nees, joint 
pain."  The previous remands in February and October 2003 
only listed the claim for gouty arthritis.  The RO denied 
service connection for osteoarthritis of the knees, hands, 
and right hip, separately, in an October 2005 rating action, 
and the Board finds that, liberally interpreted, the original 
application for benefits included a claim for osteoarthritis.  
Therefore, the Board has characterized the issues as those 
listed on the title page.  


FINDINGS OF FACT

1.  The currently diagnosed gouty arthritis was first 
manifested many years after service and is not causally 
related to service.  

2.  The medical opinion of record indicates that 
osteoarthritis had its onset in service.

3.  Headaches are causally related to the service-connected 
osteoarthritis.  


CONCLUSIONS OF LAW

1.  Gouty arthritis was not incurred in or aggravated during 
active military service; and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Osteoarthritis of the hands, knees, and right hip was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Headaches are proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
gouty arthritis, osteoarthritis and headaches.  As a 
preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by virtue of a letter sent to the veteran 
in April 2003.  

Additionally, a supplemental statement of the case in October 
2005 readjudicated the claims reviewed in this decision after 
the content-compliant notice had been provided, and without 
"taint" from prior adjudications.  Therefore the Board 
finds that any defect with respect to the timing of the 
required notice was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examination.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  Although the record reflects that 
the RO has not provided VCAA notice with respect to the 
initial-disability-rating and effective-date elements of the 
osteoarthritis and headache claims, See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006), those matters are not currently before the Board and 
the RO will have the opportunity to provide the required 
notice before deciding those matters.


Service connection for gouty arthritis

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arthritis) which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Concerning the first element of Hickson, evidence of current 
disability as provided by a medical diagnosis, the post 
service medical records show that the veteran has been 
diagnosed with rheumatoid arthritis involving his knees, as 
reflected in a June 1999 private clinical record.  Subsequent 
VA treatment reports confirm bilateral knee pathology 
variously diagnosed to include gouty arthritis, gout, gout 
with positive arthrocentesis, oligoarthritis progressing to 
poly arthritis, arthritis, bilateral knees osteoarthritis-
status post arthrocentesis, osteoarthritis with pain in most 
joints, and arthropathy. 

Concerning the second element, evidence of incurrence or 
aggravation of a disease or injury in service, the service 
medical records show that the veteran was treated for 
multiple joint complaints.  During a June 1976 separation 
examination, the veteran reported that he had had swollen or 
painful joints.  The examination report contains notes of 
significant history including swollen joints, cramps in legs, 
has been seen by M.D., still having problems.

The veteran's problem with presenting a claim for service 
connection for gouty arthritis arises with the third element 
of Hickson, which is medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  The only medical opinion of record indicates 
that his gouty arthritis is unrelated to military service.  A 
VA examiner, in a September 2005 addendum to an earlier VA 
examination, concluded that the veteran's gouty arthritis was 
unrelated to military service.  

Further, the record does not contain a diagnosis of gouty 
arthritis within one year subsequent to service discharge, 
let alone manifestations to a degree of 10 percent within 
that year.  In May 2002, the veteran stated that he did not 
seek professional medical care until 1-2 years subsequent to 
service discharge.  However, he stated that he was unable to 
obtain these medical records.  While the Board sympathizes, 
the earliest objective evidence documenting a diagnosis 
regarding gouty arthritis is in 2000, approximately 22 years 
after service discharge.  Again, the Board finds that to 
attribute the veteran's onset of gouty arthritis to military 
service without objective medical evidence would require 
excessive speculation.  The Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for gouty arthritis.    

Service connection for osteoarthritis 

As noted above, the service medical records relate that the 
veteran was treated for multiple joint pain.  At his 
separation examination, he reported a history of swollen and 
painful joints.  Further, at his personal hearing, he 
reported a history of continuing joint pain.  

A VA examination was conducted in July 2005.  The examiner 
commented that the veteran had early generalized 
osteoarthritis with mild limitation from pain and/or 
limitation of motion in the hands, hips, and knees.  
Moreover, the VA examiner in September 2005 added that the 
earliest manifestations of osteoarthritis began during 
service.  Given the service medical records, the veteran's 
credible statements in support of his claim, and medical 
evidence reflecting a link between current disability and 
service, the Board finds that the preponderance of the 
evidence establishes that osteoarthritis had its onset during 
service.  Therefore service connection is warranted for 
osteoarthritis of knees, hands, and right hip. 

Service connection for headaches

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service- 
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran contends that he has chronic headaches related to 
the medication prescribed for his arthritic conditions.  

The record shows that the veteran at his separation 
examination reported a history of frequent severe headaches.  
He reported at his May 2002 hearing that he experienced 
headaches during service but never sought treatment.  He also 
noted that a VA neurologist indicated that he was having 
rebound headaches from his arthritic medication.  

VA outpatient records dated in June 2000 show that he was 
seen in neurology clinic with complaints of headaches.  His 
medication regime was adjusted and his headaches subsided 
only temporarily.  In July 2000, it was noted that his 
headaches were most likely chronic tension headaches 
exacerbated by analgesic rebound.  As late as 2003, there are 
numerous VA diagnostic assessments that include chronic 
tension headaches "exacerbated by analgesic rebound per 
neurology."  

Pursuant to a Board remand, a VA neurological examination was 
conducted in March 2005.  The physician commented that the 
veteran's headaches have been chronic since childhood and are 
constitutional.  He was unable to ascertain any other 
underlying causes related to the headaches.  The impression 
was mixed headaches with muscle contraction and occasional 
migraine without aura.   

In an October 2005 rating action, the RO granted service 
connection for osteoarthritis of the left hip.  Further, the 
Board has now granted service connection for osteoarthritis 
of the hand, knees, and right hip.  

As noted, the record contains a VA opinion that indicates 
that the veteran has mixed headaches that are constitutional 
in nature.  This physician did not comment on the effects of 
his arthritic medication on his headaches.  However, a VA 
neurologist has concluded that the veteran's headaches are 
exacerbated by a rebound effect caused by his arthritis 
medication.  The veteran's medical history and the current 
findings are consistent with this opinion.  As the evidence 
is at least in equipoise, the Board finds that that his 
headaches are causally related to the service connected 
osteoarthritis.  Therefore, service connection is warranted 
for headaches.  


ORDER

Service connection for gouty arthritis is denied.

Service connection for osteoarthritis of the hands, knees and 
right hip, is granted.

Service connection for headaches is granted.


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


